10

11

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
FIDELITY NATIONAL TITLE Case No.: 2:18-cv-00214-APG-GWF
INSURANCE COMPANY,
Order Setting Status Hearing

Plaintiff
v.
FIRST AMERICAN TITLE INSURANCE
COMPANY,

Defendant

 

 

 

 

On October 24, 2018 I granted in part defendant First American Title Insurance
Company’s motion to dismiss. ECF No. 15. Since that time, the only activity has been a
settlement conference that did not result in a resolution. The defendant has not filed an answer
and the plaintiff has not prosecuted its claims.

I will conduct a status check on Tuesday August 13, 2019 at 10:30 a.m. in Las Vegas
courtroom 6C. The parties are to confer before then about whether default should be entered due
to lack of an answer, whether the case should be dismissed for failure to prosecute, and what can
be done to resolve the case or prepare it for trial.

DATED this 2nd day of August, 2019.

LE —

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
